Citation Nr: 1339727	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.   Entitlement to service connection for a lung/breathing condition to include as a result of asbestos exposure.

2.   Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefits sought on appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to assist includes the provision of examinations when necessary.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining that a possible nexus may exist is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for service connection for a lung/breathing condition, to include as a result of asbestos exposure, private and VA treatment records show diagnoses of chronic obstructive pulmonary disease (COPD) and emphysema.  The Veteran reports that while working as a seaman, he was exposed to various parts of the ship, which would have contained asbestos.  The Veteran's statement is consistent with the time and place of his service, as asbestos was still widely used on Navy ships in the early 1960's.  Since it raises a reasonable possibility of a nexus between the Veteran's current respiratory disabilities and his military service, a VA examination is necessary in this case.

With respect to the Veteran's claim for service connection for a low back condition, there is ample evidence of current disability.  There is also positive evidence regarding the onset of back complaints.  Private treatment records from Dr. S. dated May 2010 indicate that the Veteran reported falling out of a tree in service,  and that he has had back problems every since.  Also, the Veteran's sister submitted a letter dated April 2013 in which he stated that she remembered when the Veteran was on leave from the Navy he complained to their parents about his back hurting.  He had complained so much that his mother took him to the doctor.  The Board does not make any findings regarding the relative weight or credibility of those records at this time.  Solely for purposes of the duty to assist, the indication of a possible nexus is sufficient for examination.  Therefore, a VA examination is necessary in this case as well.

The record also reflects that the Veteran had been receiving regular treatment from the VAMC Sierra Nevada Health Care System for his respiratory and back problems.  The most recent VA treatment records date back to November 2011.  Based on the Veteran's apparent ongoing treatment, updated VA treatment records, from November 2011 to present, if they exist, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Sierra Nevada Veterans Health Care System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2011 to the present.

2.  Schedule the Veteran for a VA respiratory examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  

The examiner must identify all current chronic respiratory diseases.  Based on a thorough review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any respiratory disorder, to include COPD and emphysema is related to active duty, to include asbestos exposure. 

The requested opinion must be accompanied by a thorough reasons and basis for the opinion rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

3.  Schedule the Veteran for a VA spine examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability is caused or aggravated by service.  The examiner should presume, for purposes of examination, that the Veteran fell out of a tree and hurt his back during service. 

The requested opinion must be accompanied by a thorough reasons and basis for the opinion rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

4.  Following completion of the above development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


